McCLELLAN, C. J.
A quotient verdict will be set aside on proper motion and proof. The evidence adduced by the defendant on its motion to set aside the verdict in this case showed prima facie that it was arrived at by taking the assessments of the several jurors, adding them together and. dividing the total by twelve, the number of jurors, and that this was done npon a preagreement on the part of all the jurors that the amount resulting by this process should be the verdict. If this evidence stood alone in the case on the motion, the verdict should have been set aside.- — Southern Ry. Co. v. Williams, 113 Ala. 620. Bnt this was not all the evidence. It was competent for the plaintiff to prove by the jurors themselves in support of their verdict thus sought to be impunged, that these figures were made and that this process was re-sorted to without previous agree ment that the result should be the verdict, but tentatively only, and to afford a basis for subsequent consideration and discussion by the jury. ' This proof was, to our minds, satisfactorily made by the affidavits of the jurors Mitchell and Johnson. Upon the facts stated by them the verdict was not a gambling or quotient verdict, but was freely reached by the jury, without moral coercion thereto by any previous agreement to adopt the average of their several assessments as their verdict, but merely looking to that average as a suggestion for their consideration along-with all other considerations bearing upon their ultimate finding. — Wilson v. Berryman, (Col.) 63 Am. Dec. 78, and notes; 22 Am. & Eng. Ency. Pl. & Pr. 856 et seq.
The other grounds of the motion, viz., that the verdict was not supported by the evidence, and that it was excessive in amount, are without merit; or at least we may say that we cannot affirm that the city court erred in not granting the motion upon them.
Affirmed.
Tyson, Simpson and Anderson, J.J., concurring.